STERN, J.A.D.
(dissenting).
It is hard for me to disagree with a technically precise and well written opinion of the court. This is particularly true because I strongly believe that the criminal law must be approached with technical precision in an effort to assure equal justice. However, while I agree with much stated in the majority opinion, I am compelled to dissent in this case.
Prosecutors can be expected to remember their ethical responsibilities in assuring defendants a fair trial. But they cannot always be expected to offer evidence they believe in good faith to be reliable and admissible and to simultaneously request Evid.R. 8 hearings to determine those very questions. Our rules and cases require them to request Evid.R. 8 hear*44ings, and suggest that they do so, only in certain situations. See e.g., State v. Hampton, 61 N.J. 250, 270-272, 294 A.2d 23 (1972); R. 3:13—1(b); Evid.R. 8. It is fundamental that the defense has an obligation to object to inadmissible evidence. Yet the majority reverses this conviction based on its technical determinations in the absence of any objection by the defense at trial to the witness’ qualifications “as an expert in child sexual abuse” or to the evidence offered and in the absence of any contest to its admissibility or probative value. I cannot agree with this conclusion.
Doctors can offer their opinions as to causation based on reasonable medical certainty and without belief beyond a reasonable doubt. See State v. Smith, 210 N.J.Super. 43, 57-58, 509 A.2d 206 (App.Div.1986), certif. denied 105 N.J. 582, 523 A.2d 210 (1986). Further, psychiatrists and psychologists treat patients based on their assessment of the cause of an apparent psychological problem. This frequently turns on their assessment of the patient’s credibility. I cannot, therefore, understand why a psychologist, qualified as an expert without objection, cannot tell the jury what he or she believes to be the cause of an individual’s problem. See, e.g., Rubanick v. Witco Chemical Corp., 125 N.J. 421, 593 A.2d 733 (1991); Evid.R. 56(2), 57. See also R.S. v. Knighton, 125 N.J. 79, 86-91, 592 A.2d 1157 (1991) (regarding admissibility of statements to physicians relevant to diagnosis and treatment). Similarly, I do not understand why an expert, qualified without objection, cannot explain to a jury why the expert believes, based on observations and interviews of an individual, that that individual suffers from a particular syndrome and the scientific basis therefor. No one would think it unreasonable or inappropriate for Dr. Milchman or any other similarly qualified clinical psychologist to treat the Q. children for child abuse syndrome; yet the majority concludes that the doctors cannot tell a jury that those children have the syndrome. To me this puts technicalities above reason at a time our Supreme Court continues to enlarge the admissibility of expert testimony, subject to examination of the ex*45pert’s credibility which may turn on the details of his or her experience and qualifications. See Rubanick v. Witco Chemical Corp., supra; Ryan v. KDI Sylvan Pools, Inc., 121 N.J. 276, 579 A.2d 1241 (1991). As recently said in Lanzet v. Greenberg, 126 N.J 168, 186, 594 A.2d 1309 (1991),
[i]n our recently-decided Ryan v. KDI Sylvan Pools, Inc., 121 N.J. 276, 579 A.2d 1241 (1990), we noted that the primary function of courts is to determine the admissibility of evidence, not its reliability. See James v. City of East Orange, 246 N.J.Super. 554, 588 A.2d 412 (App.Div.1991) (once competency of medical expert has been established, the jury is 'to determine the credibility, weight and probative value of the expert’s testimony’).
I completely concur in the majority’s thorough analysis that “rehabilitative” testimony concerning the impact of child sexual abuse syndrome is admissible. In fact, as the majority details, our Supreme Court has quoted with favor out-of-state authority to the effect that “[b]y explaining the emotional antecedent of the victim’s conduct and the peculiar impact of the crime on other members of the family, an expert can assist the jury in evaluating the credibility of the complainant.” State v. R.W., 104 N.J. 14, 26, 514 A.2d 1287 (1986), quoting State v. Myers, 359 N.W.2d 604, 610 (Minn.1984). Hence, my colleagues and I agree that the testimony of Dr. Milchman concerning the characteristics and attitude of child abuse victims, including the possibility of initial false statements and delayed truthfulness, was admissible, even in the absence of an Evid.R. 8 hearing. I therefore join the court in holding “that CSAAS evidence is generally reliable to explain secrecy, belated disclosure and recantation by a child sex abuse victim,” at 43, 599 A.2d at 189, and was so admissible here.
The majority, however, holds that Dr. Milchman’s testimony went beyond permissible bounds because she “did not limit her CSAAS testimony to the rehabilitative task of explaining the girls’ secrecy and delayed reporting.” At 38, 599 A.2d at 184. Rather, she detailed the symptoms of sexual abuse which N.Q. and C.Q. exhibited, indicating that those symptoms were the types exhibited by “victims of incest.” Id. But if an expert can testify as to certain characteristics and impact of child *46sexual abuse, there is no reason why the expert cannot also testify as to what he or she observed with respect to the victim, as Dr. Milchman did. Nor should the expert be prevented from stating (as Dr. Milchman did here by direct and hypothetical questions) his or her beliefs in terms of the impact of child abuse if there is other evidence which reflects that the individual, in fact, suffered from those symptoms. My colleagues conclude, however, that “[t]he consensus among scholars is that there are as yet no scientifically reliable indicators of child sexual abuse,” at 33, 599 A.2d at 184, and that many, if not most, jurisdictions have concluded that “affirmative” “syndrome evidence” is not admissible because it is “without scientific basis.” At 33, 599 A.2d at 185. Yet, the majority also recognizes the existence of cases which “have accepted the affirmative use of syndrome evidence.” At 36, 599 A.2d at 185.
The major problem with my colleagues’ analysis is that it summarily rejects the contrary precedent, but cf. Rubanick v. Witco Chemical Co., supra (referring in the toxic tort setting to admissibility when expert evidence is deemed reliable by a substantial minority of the scientific community), and substitutes its judgment for that of some experts because of a split of authority “and a sharp difference of opinion among jurisdictions as to its reliability, thus obviating the conclusion that the affirmative use of syndrome evidence has gained ‘general’ acceptance.” At 38, 599 A.2d at 187. Nevertheless, my colleagues might remand for an Evid.R. 8 hearing “on the reliability of syndrome evidence as affirmative proof of sex abuse” if a retrial were not “otherwise necessary.” Id., n. 10. And the majority does not “foreclose the presentation of such evidence ... on the retrial” or “preclude the judge from reaching different conclusions than ours based on the new evidence which might develop.” At 43, 599 A.2d at 189.
My disagreement with the majority is on a relatively narrow ground: I would conduct the Evid.R. 8 hearing—and permit both parties to develop the proofs regarding the scientific reliability of the affirmative CSAAS testimony—before, not *47after, reversing the conviction.1 Cf. State v. Kelly, 61 N.J. 283, 294-295, 294 A.2d 41 (1972); State v. Crandall, 231 N.J.Super. 124, 134, 555 A.2d 35 (App.Div.1989), rev’d o.g. 120 N.J. 649, 577 A.2d 483 (1990); State v. Gunter, 231 N.J.Super. 34, 554 A.2d 1356 (App.Div.1989), certif. den. 117 N.J. 81, 563 A.2d 841 (1989). I would do so because in my view the other basis which the majority finds to make “a retrial ... otherwise necessary”—the expert’s references to the credibility of the witnesses, even assuming it error in context—might well be harmless, if the “affirmative” CSAAS syndrome evidence is deemed admissible. If an Evid.R. 8 hearing can be conducted next week or next month before (see R. 3:13—1(b)) or during the retrial mandated by the reversal, why cannot it be conducted next week or next month before the reversal is ordered? The hearing should be conducted now because the evidence may well be reliable and, therefore, admissible.
What constitutes reasonable reliability depends in part on the context of the proceedings involved. The policy underlying Rule 56 is to exclude expert evidence when the danger it poses of prejudice, confusion and diversion of attention exceeds its helpfulness to the factfinder because the expertise is not sufficiently reliable. In part, the Rule entails a weighing of reliability against prejudice in light of the context in which the evidence is offered. Expert evidence that poses too great a danger of prejudice in some situations, and for some purposes, may be admissible in other circumstances where it will be more helpful and less prejudicial. [State v. Cavallo, 88 N.J. 508, 520, 443 A.2d 1020 (1982) (interpreting Evid.R. 56 as it then read)].
I recognize the independent obligation of the trial judge to assure a fair trial and to prevent “the danger of prejudice through the introduction of unreliable evidence.” Id. at 518, 443 A.2d 1020. But evidence can be shown to be sufficiently reliable by expert testimony, scientific writings or judicial precedent, id. at 521, 443 A.2d 1020; see also e.g., Windmere Inc. v. International Ins. Co., 105 N.J. 373, 379, 522 A.2d 405 *48(1987),2 and “[although the proponent of an expert opinion must demonstrate that the data or information used were soundly and reliably generated and are of a type reasonably relied on by comparable experts in the particular field, our rule [Evid.R. 56(2)] does not insist on a demonstration of the objective reliability of the opinions reached or the inferences drawn from such data or information.” Rubanick v. Witco Chemical Corp., supra, 125 N.J. at 447, 593 A.2d 733.
Evid.R. 56 was amended on September 15, 1981 effective July 1, Í982. See N.J.S.A. 2A:84A-33 et seq. In Ryan v. KDI Sylvan Pools, Inc., supra, the Supreme Court considered the obligation of a trial judge in determining the admissibility of expert testimony under the Rule, as amended. It said:
We interpret Evidence Rule 56(2) to require that a court make an inquiry into and a finding on whether experts in the given field rely on certain information. If such reliance be found, then it is presumed to be reasonable. That interpretation of the Rule strikes a fair balance between the intent of the amended language and the “spirit” of the prior Rule, which has been interpreted to require the court to make a determination on the reliability of the testimony. The amendment was made explicitly to expand the data on which an expert can rely in forming an opinion. The focus should be on what the experts in fact rely on, not on whether the court thinks they should so rely. Requiring the trial court to make a finding on whether experts in the field actually rely on certain information satisfies the intent of the new language. Allowing the court to overrule that presumption of reliability will result in the exclusion of evidence only under unusual or extreme circumstances, thus satisfying the “spirit” of the former Rule. [121 N.J. at 289, 579 A. 2d 1241].
The victims of battered women syndrome appear to exhibit some characteristics similar to victims of child sexual abuse syndrome, as developed in the majority opinion; see also State v. Kelly, 97 N.J. 178,190-197, 478 A.2d 364 (1984), and in Kelly, the Supreme Court held “that the battered-woman’s syndrome is an appropriate subject for expert testimony; that the ex*49perts’ conclusions, despite the relative newness of the field, are sufficiently reliable under New Jersey’s standards for scientific testimony; and that defendant’s expert was sufficiently qualified.” Id. at 187, 478 A.2d 364. Hence, the Court remanded for a retrial at which, based on the same proofs, “the expert’s testimony on the battered-woman’s syndrome shall be admitted.” Id. I recognize that there the victim was defending against a homicide charge and desired to use the evidence in support of her self-defense claim, whereas here the State seeks to use the expert proofs to show that a child was the victim of abuse. But Evid.R. 56 is party neutral even in a criminal case. See e.g., State v. Cavallo, supra; State v. Cary, 49 N.J. 343, 230 A.2d 384 (1967). See, generally Annot., “Admissibility, at Criminal Prosecution, of Expert Testimony on Rape Trauma Syndrome,” 42 A.L.R. 4th 879 (1985 and 1991 supp.).
My colleagues appear to reverse the conviction now, in the absence of proofs or sufficient evidence in the literature or case precedent of scientific reliability, notwithstanding some judicial precedent they reject, because they also conclude that Dr. Milchman conveyed to the jury her belief that the victims were credible.
Dr. Milchman, the expert in child abuse syndrome, testified that she believed the victims, but she explained why, based on her observations and her scientific training and professional expertise. Her testimony related to her expertise and observations in reaching her ultimate conclusion. Dr. Milchman on direct was, in essence, discounting the contemplated defense. She said, “[i]f the children give concrete, realistic details ... that are plausible that is very suggestive that they have experienced” what they described. She explained how an expert can tell if a child is “programmed.” When the judge interrupted this testimony—still in the absence of objection—and stated that credibility was for the jury to decide, the prosecutor responded by saying, “I am talking about what the doctor’s experience is and what she looks for.” The judge immediately instructed the jury, “[i]t is your ultimate responsibility as to *50credibility for that matter or even reliability as to the testimony that is being presented to you. That’s from everybody including, of course, the infant witnesses.”3
If a prosecutor’s investigator can tell the jury that he or she believes that controlled dangerous substances are packaged with intent to distribute, the critical issue in a case involving possession with intent to distribute, see State v. Odom, 116 N.J. 65, 560 A.2d 1198 (1989), I do not see why experts cannot tell the jury that an individual is the victim of child sexual abuse syndrome in a case where the victim is alleged to have been sexually assaulted as a child. See Evid.B. 56(2), 57. Certainly the investigator in the Odom case is not directly commenting on the credibility of a state’s witness but the distinction may be more semantic than real in these circumstances. In any event, Dr. Milchman did not testify that defendant committed the crime or was guilty. The testimony was only that the children *51were victims of child sexual abuse, the “ultimate issue ... to be decided by the trier of the fact.” Evid.R. 56(3). Thus, if on remand it is determined that the expert can testify that C.Q. and N.Q. were the victims of child sexual abuse, I can find no harm flowing from the expert’s testimony, stated in the absence of objection, to the extent it indicated that she believed the victims. The victims themselves testified that they were abused; the expert’s opinion was consistent, similarly concluding that they were victims of child sexual abuse.4 In these circumstances the expert’s express statement of credibility offers little more than the obvious acceptance of their stories. I would therefore find it harmless that the expert may have been understood to say that she believed the children. Stated differently, if the “affirmative” CSAAS opinion evidence is found reliable and admissible at an Evid.R. 8 hearing, the fact that the expert also indicated that she found the children to have been credible would be harmless in my judgment.5
*52To reverse this conviction in the absence of a determination of scientific reliability and without a remand to determine that issue, because an expert witness concluded based on her expertise that the children were victims of sexual abuse, is, in my judgment, inappropriate in the absence of the slightest objection or contest when the testimony was taken.6
Accordingly, I dissent.

Had there been an objection to Dr. Milchman’s qualifications or testimony, she could have endeavored to develop its reliability at trial. Dr. Milchman has taught and written articles on the subject. Cf. Rubanick v. Witco Chemical Corp., supra.


I do not suggest that the scientific literature or out-of-State precedent is so authoritative and persuasive as to render the affirmative CSAAS testimony admissible without full exploration of the relevant issues at an Evid.R. 8 hearing. Compare, State v. Cathcart, 247 N.J.Super. 340, 589 A.2d 193 (App.Div.1991).


Later, after developed on relevant cross-examination, Dr. Milchman also testified that C.W. did not "present to me as a programming mother." I emphasize that the testimony should be limited to the general characteristics of child sexual abuse syndrome and, if admissible, a conclusion that a particular person had those symptoms or characteristics. I do not want to be understood as approving direct expert testimony on the victim's credibility, and agree with the majority that such testimony is generally inadmissible. See, generally, Annot. "Experts-Rape Trauma Syndrome,” supra, 42 A.L.R. 4th at 879-917; see also Annot. "Necessity and Admissibility of Expert Testimony as to Credibility of Witness," 20 A.L.R.3d 684 (1968 and 1991 supp.). But to the extent Dr. Milchman’s testimony was inadmissible because it went beyond what was admissible in explaining the syndrome and the factors she observed, it may be deemed harmless in context, in the absence of objection and with the above quoted instruction. The judge also instructed the jury regarding "fresh complaint” evidence and as to its duty to determine credibility, including credibility of the experts who testified, and that they were not bound by the expert testimony. In the absence of an objection to the jury instructions, I need not discuss them further and cannot conclude that any deficiency constitutes plain error. See State v. Bethune, 121 N.J. 137, 148-149, 578 A.2d 364 (1990). Further, this direct appeal is not the occasion to consider the claim of ineffective assistance of counsel, see State v. Dixon, 125 N.J. 223, 262, 593 A.2d 266 (1991); State v. Sparano, 249 N.J.Super. 411, 592 A.2d 608 (App.Div.1991), notwithstanding his failure to object to the questions regarding credibility.


Dr. Bresnahan testified that N.Q. had a stretched or enlarged hymen. It was stipulated that C.Q. also had a stretched hymen, something which Dr. Bresna-han stated was "consistent with sexual abuse.” There was no challenge to the physical evidence. The doctor stated that "[biased on the history that [N.Q.] gave me and the physical examination I would say it was consistent with sexual abuse.”


It is true that defense counsel harped on the credibility of N.Q. and C.Q. who also identified their father as the assailant. Counsel emphasized in summation that C.W. wanted to get even with defendant for his other relationships, for his years of abuse and then for having left her after she commenced a relationship with another man and had his child. The prosecutor, on the other hand, emphasized the children’s credibility by reference to their reaction to the suggestion they lied and why defendant’s theory was incredible. Defense counsel never mentioned Dr. Bresnahan or Dr. Milchman in summation. The prosecutor referred to Dr. Bresnahan’s testimony about a stretched hymen. As to the CSAAS testimony, he said ”[y]ou heard Dr. Milchman testify as to the Child Sexual Abuse Accommodation syndrome which some of you may look at well that’s a psychiatrist, you know these people are crazy anyway. I don’t believe in any of that garbage. Well, ladies and gentlemen it’s up to you how you weigh an expert’s opinion. And the judge will instruct you on that.” The prosecutor briefly referred to the syndrome evidence, stating ”[t]he Accommodation Syndrome deals with secrecy and helplessness and entrapment in *52accommodation and delayed disclosure. And every single one of those factors was present here.” The children's credibility was therefore a critical issue in the case, but essentially related to whether there had been sexual abuse or a manufactured story. The prosecutor made no reference in his summation to Dr. Milchman's assessment of their credibility or to her belief that C.W. did not manufacture or teach the story. Rather, he addressed the children's credibility in terms of what they said about the suggestion they might lie, about the facts themselves and about the events on which the defense built its case. The doctor's assessment of their credibility, mentioned without objection during her testimony and not mentioned or highlighted in summation, was simply not capable of producing an unjust result or a result the jury would not have otherwise reached. State v. Melvin, 65 N.J. 1, 18-19, 319 A.2d 450 (1974); State v. Macon, 57 N.J. 325, 336, 273 A.2d 1 (1971); R. 2:10-2. (I need not here discuss the distinction in the test between constitutional and non-constitutional error). In any event, the comments on credibility need not be addressed or found as a basis for reversing this conviction before the admissibility of the affirmative CSAAS evidence is determined.


I would not reverse merely because of any violation of State v. D.R., 109 N.J. 348, 537 A.2d 667 (1988), because the testimony challenged thereunder would now be admissible. See Evid.R. 63(33). A retrial should not be ordered in these circumstances where the same evidence would be admissible on retrial. Cf. State v. Bethune, supra, 121 N.J. at 146, 578 A.2d 364. See also R.S. v. Knighton, supra, 125 N.J. at 97-98, 592 A.2d 1157. In any event, I need not address the issues not addressed by the majority, although I do believe that the concurrent or consecutive nature of the sentences needs clarification.